In an action, inter alia, to recover damages for breach of a lease, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Rosenberg, J.), dated December 13, 2002, as granted that branch of the plaintiff’s motion which was for a preliminary injunction enjoining it from obstructing the plaintiff’s access to and use of a parking lot located on its property.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the motion which *289was for a preliminary injunction enjoining the defendant from obstructing the plaintiffs use of a parking lot located on property owned by the defendant is denied.
A party establishes its entitlement to a preliminary injunction by demonstrating (1) a probability of success on the merits, (2) danger of irreparable harm in the absence of an injunction, and (3) a balance of the equities in its favor (see CPLR 6301; Aetna Ins. Co. v Capasso, 75 NY2d 860, 862 [1990]; Doe v Axelrod, 73 NY2d 748, 750 [1988]; Grant Co. v Srogi, 52 NY2d 496, 517 [1981]; Mosseri v Fried, 289 AD2d 545 [2001]; Blueberries Gourmet v Aris Realty Corp., 255 AD2d 348, 349 [1998]).
The Supreme Court erred in granting that branch of the plaintiffs motion which was for a preliminary injunction. The plaintiff sought money damages for breach of a lease and tortious interference with its business opportunities, and, thus, had an adequate remedy at law. Accordingly, the plaintiff failed to demonstrate the danger of irreparable harm in the absence of an injunction (see Price Paper & Twine Co. v Miller, 182 AD2d 748, 750 [1992]). Further, the plaintiff failed to demonstrate a likelihood of success on the merits.
In light of our determination, the defendant’s remaining contention is academic, and, in any event, is not properly before this Court (see CPLR 5501 [a]; Aguirre v City of New York, 214 AD2d 692, 694 [1995]). Santucci, J.P., Schmidt, Cozier and Rivera, JJ., concur.